Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending and have been examined.
Priority
This application, Serial No. 17/650,033 was filed 02/04/2022 (PGPub: US2022/0228965). This application is a CONTINUATION of 16/348,520, filed 05/09/2019 and now US Patent 11,268,892, which is a 371 of PCT/US17/60662 filed 11/08/2017 which claims benefit of U.S. Provisional Patent Application 62/419,534 filed 11/09/2016.
Information Disclosure Statements
The Information Disclosure Statement filed 05/23/2022 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the preamble recites “a microchannel for processing cells by compression” and while lines 4-5 further recites “each ridge comprising a compressive surface”, it is unclear what the relationship is between the cells and the compressive surface that allows the processing by compression of the cells. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,268,892.
Although the claims at issue are not identical, they are not patentable distinct from each other because Patent 11,268,892 recites a method comprising: providing cells to a microchannel, the microchannel coated in a cell adhesion entity and comprising compressive surfaces and a first outlet, the compressive surfaces: formed by ridges oriented at an angle of from 25 degrees to 70 degrees measured with respect to a center axis of the microchannel; and defining compression gaps, each having a height of from 75% to 95% of an average diameter of the cells; compressing the cells through the microchannel, wherein the compressing comprises flowing the cells through the compression gaps which exposes the cells to the cell adhesion entity, wherein the exposing causes: a first portion of the cells having a first adhesion property relative to the cell adhesion entity to follow a first trajectory through the microchannel and temporarily bind to the cell adhesion entity; and a second portion of the cells having a second adhesion property relative to the cell adhesion entity to follow a second trajectory through the microchannel; wherein the first adhesion property is different from the second adhesion property; and wherein the first trajectory is different from the second trajectory; and collecting the first portion of the cells at the first outlet (see reference claim 1).
Regarding instant claims 2-20, see reference claims 2-20.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,717,084.
Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 10,717,084 recites a microfluidic device comprising: a first wall; a second wall; first and second side walls, each extending between the first wall and the second wall and with the first and second walls, forming a channel; a plurality of ridges, wherein each ridge of the plurality of ridges extends into the channel normal from the first wall and defines a compression gap between the ridge and the second wall; an inlet for inletting fluid into the channel; an outlet for outletting fluid from the channel; and an expansion region disposed downstream from the plurality of ridges; wherein each ridge of the plurality of ridges is diagonally oriented with respect to a central axis of the microfluidic device; and wherein each pair of adjacent ridges of the plurality of ridges is separated by a ridge spacing having a width of at least 100 microns (see claim 1). Additionally, Patent 10,717,084 recites a method for sorting cells using a microfluidic device comprising: providing a cell medium to a microfluidic device comprising: a first wall; a second wall; first and second side walls, each extending between the first wall and the second wall; a plurality of ridges, wherein each ridge of the plurality of ridges extends normal from the first wall toward the second wall, and defines a compression gap between the ridge and the second wall; and an expansion region disposed downstream from the plurality of ridges; wherein each ridge of the plurality of ridges is diagonally oriented with respect to a central axis of the microfluidic device; passing the cell medium through the microfluidic device; and collecting sorted portions of the cell medium downstream the expansion region; wherein at least a portion of cells undergo one or more compressions due to the compression gaps (see claim 9).
Regarding instant claims 2-20, see reference claims 1-23.

State of the prior art
The prior art fails to teach the claimed microchannel and more specifically fails to teach a microchannel for processing cells by compression of the cells comprising: an inlet configured to deliver at least one of a first portion of the cells and a second portion of the cells in the microchannel; ridges, each ridge comprising: a compressive surface; and a cell adhesion entity; and an outlet configured to remove at least one of the first portion of the cells and the second portion of the cells from the microchannel; wherein: each ridge is oriented at an angle of from 25 degrees to 70 degrees relative to a center axis of the microchannel; the cell adhesion entity is configured such that the first portion of the cells has a first adhesion property relative to the cell adhesion entity to follow a first trajectory through the microchannel; the cell adhesion entity is further configured such that the second portion of the cells has a second adhesion property relative to the cell adhesion entity to follow a second trajectory through the microchannel; and the first trajectory is different from the second trajectory.	
Wang et al. (Lab Chip, 2015, 15, 532, IDS) teaches a microfluidic device (abstract; figure 1; page 2) comprising: one or more inlets (sheath and cell inlets; figures B and C; page 1, col. 2, second paragraph; page 2; figures C and D); a first wall and a second wall, the walls being substantially planar to each other (a top wall and a bottom wall; figure 1A) and forming a channel, the channel comprising a plurality of ridges oriented at an angle of from 25 degrees to 70 degrees measured with respect to a center axis of the channel, and defines a compression gap between the ridge and a surface of the second wall (periodic array of rigid diagonal ridges; figures 1A and 1B; pages 1 - 5); and two outlets (stiff cell and soft cell outlets; figures 1A and IB; page 2); wherein each ridge of the plurality of ridges is diagonally oriented with respect to a central axis of the microfluidic device and each respective ridge of the plurality of ridges (periodic array of rigid diagonal ridges; figures 1A and IB; pages 1 - 5) is separated by a ridge spacing having a width of at least 100 microns (the compression gap is about 4 to 12 microns; pages 2 and 4). While Wang et al. teaches the base structure of the claimed microchannel, the reference is focused on how the viscoelasticity of the cells allow them to be separated from one another and thus fails to teach a cell adhesion entity in each ridge of the microchannel. One skilled in the art would not have been motivated to incorporate such adhesion entities in the microchannel of Wang et al. because the device would not function as intended and be able to analyze the cell differences based on the viscoelasticity. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1677